Citation Nr: 0716862	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for chronic fatigue, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, 
including as due to undiagnosed illness.

5.  Entitlement to service connection for sleep disturbances, 
including as due to undiagnosed illness.

6.  Entitlement to service connection for muscle and joint 
pain, including as due to undiagnosed illness. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served o active duty from June 1984 to January 
1994, including eight months in Southwest Asia.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

The appellant was diagnosed with post-traumatic stress 
disorder (PTSD) as a result of the VA psychiatric examination 
of February 2002.  However, the record is unclear as to 
whether the appellant is a veteran of combat, and therefore 
whether a precipitating in-service event may be corroborated 
or presumed.  His service personnel records indicate that he 
held the military occupational specialty of x-ray technician 
and that he may have served during the Persian Gulf War in 
the First Medical Battalion of the First Force Service 
Support Group (Marine Corps).

Corroboration of stressors may be a part of an official 
military record.  In claims for service connection for PTSD 
such as the appellant's, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This is so in this case because the appellant does 
not have any of the decorations that would generally serve as 
evidence, without need of further corroboration, that he 
engaged in combat.  See M21-1, Part III, para. 5.14b(1).  At 
this point, the record does not contain any discussion of 
what the appellant's specific stressors are.  The appellant 
should be offered an opportunity to provide specific 
information regarding his claimed stressor(s) that would 
permit a search for verifying information.

Service connection may be granted for a disability on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 
38 C.F.R. § 3.317.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Id.  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  Id.

The appellant served in Southwest Asia from September 1990 to 
April 1991; he was assigned to the First Force Service 
Support Group (Marine Corps).  Review of the evidence of 
record indicates that copies of service personnel records, 
apparently from microfiche, have been included in the claims 
file.  However, these appear to be incomplete in that they do 
not contain, for example, the records pertaining to the 
appellant's service in Southwest Asia between September 1990 
and April 1991.  The AMC/RO should obtain verification of the 
appellant's dates of duty in the Persian Gulf Theater of 
Operations during the Persian Gulf War from official sources.  
The AMC/RO must take appropriate steps to obtain the military 
documents, such as performance evaluations, duty rosters 
and/or travel orders, that reveal the appellant's assigned 
duty stations and his assigned duties from September 1, 1990 
to April 30, 1991.

The appellant's service medical and personnel records are 
deemed to be within the control of the government and should 
have been included in the record in their entirety, if 
available, as they may be determinative of the claims.  
Therefore a remand is necessary for the purpose of seeking 
such records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  
The relevant service medical treatment records, including 
psychiatric records, if any, and the complete service 
personnel file, including performance evaluations, should be 
obtained and associated with the claims file.

The appellant stated during his February 2002 VA psychiatric 
examination that he was in receipt of Social Security 
Administration (SSA) disability benefits.  However, none of 
the associated records have been added to the claims file.  
Therefore, complete copies of the medical records upon which 
that disability award was based, as well as any 
Administrative Law Judge decision and the associated List of 
Exhibits, should be obtained.  All of these records should be 
obtained and associated with the claims file.

During that February 2002 VA psychiatric examination, the 
appellant also stated that he had recently been in jail and 
that he had been placed in the psychiatric ward.  However, no 
sentencing reports and/or psychiatric evaluations are of 
record and it does not appear that any attempt has been made 
to obtain those records.  Again, all of these records should 
be obtained and associated with the claims file.

The record also suggests that the appellant's complete VA 
medical records are not presently of record, especially those 
dated after June 2002.  These records, and those from any 
other health care provider, need to be obtained and 
associated with the claims file.

The appellant underwent VA medical and psychiatric 
examinations in February 2002; neither examiner reviewed the 
claims file.  As the medical opinions of record were based on 
incomplete medical records, they are of little or no 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  In addition, there 
is no medical opinion of record delineating whether the 
appellant's current complaints of chronic fatigue, sleep 
disturbances, headaches and joint/muscle pains are symptoms 
of, or related to, his current psychiatric condition.  
Furthermore, while an examiner rendered diagnoses of sleep 
disturbance, generalized arthralgia and "tension-like 
headaches", the examiner did not specify whether any one of 
these disorders was related to any event in service, or 
whether such could be characterized as an "undiagnosed 
illness" resultant of Persian Gulf War service.  Because 
such is necessary to a determination of service connection, 
the claims will be remanded.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  The AMC/RO should verify, through 
official channels, the appellant's dates 
of duty in the Persian Gulf Theater of 
Operations during the Persian Gulf War.  
The AMC/RO must take appropriate steps to 
obtain the military documents, such as 
performance evaluations, duty rosters 
and/or travel orders, that reveal the 
appellant's assigned duty stations and 
his assigned duties from September 1, 
1990 to April 30, 1991.

3.  The RO should also give the appellant 
opportunity to provide details concerning 
stressors, within 60 day time frames, 
particularly his unit designation and 
location at the time of the incident; the 
date of occurrence; the names of 
individuals injured or killed; "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service; and any other information which 
could be used to substantiate his claim 
for service connection for PTSD.

4.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since 1999, and secure all available 
relevant reports not already of record 
from those sources.  In particular, all 
court evaluations/pre-sentencing reports 
and the records of treatment by any jail 
or any other prison or correctional 
facility should be sought.  To the extent 
there is an attempt to obtain any of 
these records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The veteran and 
his representative should also be 
informed of the negative results and be 
given opportunity to secure the records.

5.  The AMC/RO should obtain all VA 
treatment records from 1999 to the 
present, not already of record.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

6.  The AMC/RO must then make a specific 
determination as to whether or not the 
appellant participated in combat in 
service.

7.  If the appellant is not a combat 
veteran, the AMC/RO must then make a 
specific determination as to whether or 
not the appellant was exposed to a 
stressor event in service.

8.  If and only if the AMC/RO determines 
that the appellant was a combat veteran or 
exposed to a verified stressor, the AMC/RO 
should arrange for a VA examination to 
determine whether the appellant has PTSD 
based upon combat or the verified 
stressor(s).  The AMC/RO must advise the 
examiner of their stressor determination, 
and that only such stressors may be 
considered in determining whether the 
veteran has PTSD related to his Navy 
service.  

If the appellant is not noted to have 
PTSD, the examiner must express an opinion 
as to whether the appellant has any 
psychiatric disorder as a result of active 
military service, to include 
schizophrenia.  

In particular, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that the etiology of the 
appellant's current psychiatric pathology 
is attributable to any disease or incident 
suffered during his active service.  The 
entire claims file should be reviewed by 
the examiner in conjunction with the 
examination.

The examiner should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether they are 
proximately due to service.  The examiner 
must render a medical opinion that gives 
an onset date for each Axis I and Axis II 
diagnosis and state whether the 
development of the condition was caused 
by, or aggravated by, any incident of the 
appellant's active service.

An opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  Any opinion expressed must 
be accompanied by a written rationale.

9.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for 
appropriate examinations to determine 
whether the medical disabilities for 
which service connection is claimed are 
currently manifested, and if so, their 
etiology and onset date.  In so 
requesting any examination, the AMC/RO 
should request that the examiner render 
opinions as to whether any clinically 
demonstrated disorders are the result of 
any incidents of active military service, 
with consideration of the provisions of 
law pertaining to Persian Gulf War 
"Undiagnosed Illness."  

All indicated tests and studies should be 
accomplished.  The entire claims file 
should be reviewed by the examiners in 
connection with the examinations.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons 
for their medical conclusions.  An 
opinion should be provided based on 
review of the claims file alone if the 
appellant fails to report for the 
examination.  

The examiners should furnish opinions 
concerning the following:

        a.  Each examiner should describe 
the nature and severity of all relevant 
pathology and state whether the condition 
is benign or actually constitutes an 
impairment of health.  The examiners 
should opine whether any currently 
manifested disorder(s) is/are related to 
the appellant's active service, including 
service in Southwest Asia from September 
1990 to April 1991.  This should include 
an opinion regarding whether appellant's 
claimed conditions are causally or 
etiologically related to military service 
or to some other cause or causes.  The 
examiners should state whether there is 
any evidence that the currently diagnosed 
conditions are related to any signs or 
symptoms the appellant experienced during 
his service.  

        b.  If any condition cannot be 
attributed to a diagnosed illness, the 
appropriate examiner should state whether 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf War, 
or that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred after the appellant's departure 
from service or that the undiagnosed 
illness was the result of some other cause 
or medical condition unrelated to service.

10.  Upon receipt of the reports of the 
VA examiners, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  

11.  Thereafter, the AMC/RO should 
readjudicate these claims, with 
consideration of the issues of both 
direct and presumptive service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the six claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


